AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Cou T
                                                                                                              DEC 114 2018
                                            SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                               JUDGMENT IN AC                   ~~ ~MJ!!~~~J.8~oR:NIA
                                                                      (For Revocation of Probatio -supervts~c\1i!;1~~l/'f'IEPUTY
                                                                      (For Offenses Committed O>IH!f-,l,ftet-N<rvemtrert;l91!7)
                                v.
                ABEL MONTES-GOMEZ (1)
                                                                        Case Number:        3:12-CR-02257-W

                                                                     Francisco J Sanchez Jr
                                                                     Defendant's Attorney
REGISTRATION NO.                 33880-298
o-
THE DEFENDANT:
1:8:1 admitted guilt to violation of allegation(s) No.      1-3.

D was found guilty in violation of allegation(s) No.      ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordin2Iy, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

              1-2                  nvl, Committed a federal, state or local offense
               3                   nv19, Possession of firearm/dangerous weapon




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     December 3 2018
                                                                     Date of Imposition of Sen



                                                                     HON. THOMAS ,
                                                                     UNITED STA




                                                                                                                                c


                                                                                                                 3:12-CR-02257-W
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                ABEL MONTES-GOMEZ (I)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3:12-CR-02257-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   Thirty (30) months with 15 months to run consecutive and 15 months to run concurrent to the sentence imposed in case
 18CR2975-MMA.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                               UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:12-CR-02257-W
